727 S.E.2d 546 (2012)
STATE of North Carolina
v.
Chad Jarrett BARROW.
No. 505A11.
Supreme Court of North Carolina.
June 14, 2012.
Roy Cooper, Attorney General, by Melissa L. Trippe, Special Deputy Attorney General, for the State-appellee/appellant.
Staples S. Hughes, Appellate Defender, by Daniel Shatz, Assistant Appellate Defender, for defendant-appellant/appellee.
PER CURIAM.
As to the issue on direct appeal, we affirm. Discretionary review was improvidently allowed as to the other issues.
AFFIRMED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.